I                                                             ACCEPTED
                                                                                          05-16-00332-CV
                                                                               FIFTH COURT OF APPEALS
                                                                                          DALLAS, TEXAS
                                                                                     4/21/2016 4:39:35 AM
                                                                                               LISA MATZ
                                                                                                   CLERK



                             No. 05-16-00332-CV
                                                                    FILED IN
                  IN THE FIFTH DISTRICT COURT OF APPEALS 5th COURT OF APPEALS
                                                             DALLAS, TEXAS
                             AT DALLAS, TEXAS
                                                              4/21/2016 4:39:35 AM
                                                                    LISA MATZ
                                                                      Clerk

                          IN RE ANTHONY R. SANDERS,
                                  RELATOR




                     Original Proceeding Arising out of the
                         296TH Judicial District Court
                            of Collin County, Texas
                          Cause No. 296-56252-2012
                     Honorable John Roach, Jr. Presiding



REAL PARTY IN INTEREST'S SECOND MOTION FOR EXTENSION OF TIME TO
   FILE PAST DUE RESPONSE TO PETITION FOR WRIT OF MANDAMUS




Respectfully submitted,


By:~
   CASEY T. BOYD
   State Bar No. 24059477
  THE SHAPIRO LAW FIRM
   701 E. 15th Street, Suite 204
   Plano, Texas 75074
   Tel: (972) 423-0033
   Fax: (972) 423-0077
   Email: cboyd@shapiro-law.net


                    COUNSEL FOR REAL PARTY IN INTEREST
                             EDVANIA SANDERS
                            i   I




          REAL PARTY IN INTEREST'S SECOND MOTION FOR
          EXTENSION OF TIME TO FILE PAST DUE RESPONSE
              TO PETITION FOR WRIT OF MANDAMUS

TO THE HONORABLE FIFTH COURT OF APPEALS:

      Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Real Party in Interest,

Edvania Sanders, files this Second Motion to Extend Time to File her Past Due

Response to the Petition for Writ of Mandamus.

      On March 30, 2016, this Court issued an Order requesting that Real Party in

Interest and Respondent file their responses to the Petition for Writ of Mandamus,

if any, on or before April 14, 2016.

      On April 13, 2016, Counsel for Real Party in Interest requested a 7-day

extension of time to file her response, making the response due on Wednesday,

April 20, 2016. That was her first request for extension of time to file the response.

      On April 14, 2016, this Court granted Real Party in Interest's Motion to

Extend Time, and directed Real Party in Interest to file her response, if any, on or

before April 20, 2016.

      Prior to filing this Second Motion for Extension of Time to File Past Due

Response to Petition for Writ of Mandamus, Real Party in Interest did in fact file

her Response with the Court. Her Response was filed with the Court four (4)

hours late.




                                          2
      Counsel for Real Party in Interest relies on the following reasons, in addition

to the routine matters that counsel must attend to in daily practice, to explain the

need for the second requested extension of time:

      Counsel for Real Party in Interest was unable to properly convert the
      Response to text searchable portable document format per the
      applicable Rules of Court prior to the deadline to file.

      Counsel for Real Party in Interest needed additional time (4 hours) to
      file the response so that he could get to his office in order to properly
      convert the Response to text searchable portable document format.

      Counsel for Real Party in Interest seeks this extension of time to file the past

due Response so that this Court can be aided in its analysis of the issues presented.

This request is not sought for delay but so that justice may be done.

      The undersigned has not conferred with Relator's counsel of record,

Georganna Simpson, prior to the filing of this motion because this motion is being

filed contemporaneously with the past due Response.

      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore no verification is necessary under Rule of

Appellate Procedure 10.2.

                             PRAYER FOR RELIEF

      For the reasons set forth above, Real Party in Interest requests that this Court

grant this Second Motion to Extend Time to File Past Due Response to Petition for




                                          3
                          I                   I ,




Writ of Mandamus and extend the Deadline for Filing the Real Party in Interest's

Response up to and including April 21, 2016.

      Real Party in Interest requests all other relief to which she may be entitled.

                                       Respectfully submitted,

                                       THE SHAPIRO LAW FIRM
                                       701 E. 15th Street, Suite 204
                                       Plano, Texas 75074
                                       Tel: (972) 423-0033
                                       Fax: (972) 423-0077
                                       Email: familylaw@shapiro-law.net

                                       By:~
                                          CASEY T. BOYD
                                          State Bar No. 24059477
                                          COUNSEL FOR REAL PARTY IN INTEREST



                          CERTIFICATE OF CONFERENCE

      I have not conferred with counsel for Relator regarding this motion because

this motion was filed contemporaneously with Real Party in Interest's Response to

Petition for Writ of Mandamus.


                                       CASEY T. BOYD
                                       Counsel for Real Party in Interest




                                          4
                             CERTIFICATE OF SERVICE

      I certify that on April 21, 2016, I served a copy of this motion to the

following counsel and parties by electronic mail or via facsimile.

      Georganna L. Simpson             Beth M. Hearn
      Counsel for Relator              Counsel for Relator

      The Honorable John Roach, Jr.
      296th Judicial District Court
      Collin County, Texas
      Respondent



                                       COUNSEL FOR REAL PARTY IN INTEREST




                                          5